DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 30 September 2020. The references have been considered.

Allowable Subject Matter
Claims 23-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 23, the prior art of record does not disclose nor suggest it be an obvious modification wherein utilizing inputs based on the soil type of the management zone and the historical and real-time weather data associated with the management zone; calculating an optimal amount of nitrogen to be applied to the management zone based upon a difference between a predicted optimal amount of nitrogen and a measured current soil rate of nitrogen; storing the optimal amount of nitrogen to be applied to the management zone in an electronic data file and using the electronic data file to automate application of a nitrogen application source to apply the calculated optimal amount of nitrogen to be applied to the management zone; Referring to Claim 29, the prior art of record does not disclose nor suggest it be an obvious modification wherein techniques that utilize as 
Claims 24-28, 30 and 32-38 are dependent on Claims 23, 29 and 31 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPubs 2017/0213083 and 2005/0246066 are considered relevant pieces of prior art that teach the growth and current state of the art. US PGPub 2017/0213083 does not have a proper filing date to be considered for use as a possible rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646